Citation Nr: 0946254	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  05-23 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for paralysis of 
the right median nerve, currently evaluated as 70 percent 
disabling.

2.  Entitlement to an increased evaluation a traumatic right 
pneumothorax, currently evaluated as noncompensably 
disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1952 to 
January 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied entitlement to an 
increased rating for paralysis of the right median nerve and 
a total rating for compensation based on individual 
unemployability (TDIU); and from a May 2005 decision denying 
an increased (compensable) rating for residuals of a 
traumatic right pneumothorax.

In March 2008, the Board remanded the appeal for additional 
development.

In November 2009, the Board received evidence from the 
Veteran in support of his appeal. This evidence was not 
previously considered by the agency of original jurisdiction 
(AOJ) in regard to the claim on appeal and was not 
accompanied by a waiver of AOJ consideration. The evidence 
consists of one page from a VA diabetic foot examination 
dated October 29, 2009, in which the Veteran reported to the 
examiner that he was exposed to chemicals similar to Agent 
Orange while serving in Korea and that he had a history of 
lung dysfunction while in service. 

The evidence submitted by the Veteran is not pertinent to the 
issues currently on appeal. Therefore, a waiver of AOJ 
consideration is not necessary. See 38 C.F.R. § 20.1304(c) 
(evidence is not pertinent if it does not relate to or have a 
bearing on the appellate issue or issues). 

The Veteran had previously filed a claim of entitlement to 
service connection for bronchitis/restrictive lung disease, 
which was subsequently denied by the RO.  The medical 
evidence submitted to the Board in November 2009, is 
construed as a request to reopen the claim of entitlement to 
service connection for a lung disability and a new claim of 
entitlement to service connection for type II diabetes 
mellitus, both claims to include due to chemical exposure 
while serving in Korea, to the RO for appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is right hand dominant.

2.  The Veteran is in receipt of the maximum schedular 
evaluation for median nerve disability and his symptoms are 
contemplated by the rating criteria.

3.  The Veteran's service-connected traumatic right 
pneumothorax is asymptomatic, resulting in no functional 
impairment.

4.  Service connection has been established for paralysis of 
the right median nerve, evaluated as 70 percent disabling, 
and a traumatic right pneumothorax, evaluated as 
noncompensably disabling. The Veteran's combined disability 
evaluation is 70 percent.

5.  The Veteran's service connected disabilities preclude 
employment for which his education and occupational 
experience would otherwise qualify him.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 70 percent 
for paralysis of the right median nerve have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.124a, Diagnostic 
Code 8515 (2009).

2.  The criteria for a compensable rating for a right 
traumatic pneumothorax are not met. 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.97, Diagnostic Code 6843 (2009).

3.  The criteria for total disability rating based on 
individual unemployability (TDIU) have been met. 38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the claimant 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim. Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The United States Court for Veterans Appeals (Court) had held 
that at a minimum, adequate VCAA notice in an increased 
rating claim required that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

The Federal Circuit vacated the Court's decision, overturning 
the requirement that VA provide notice that the claim could 
be substantiated by evidence of a disability's impact on 
daily life and that VA provide notice with regard to 
potential diagnostic code criteria (element 2).  Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The 
generic first, third, and fourth elements of the Court's 
decision were not disturbed by the Federal Circuit.  

VA provided VCAA required notice regarding his increased 
rating and TDIU claims, in correspondence sent to the Veteran 
in March 2003, April 2008, and June 2008.  These letters told 
the Veteran that he could substantiate the claims with 
evidence that the disability had worsened, notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his increased rating and 
TDIU claims, and identified his duties in obtaining 
information and evidence to substantiate his claim.  

A July 2006 letter further provided notice of the type of 
evidence necessary to establish a disability rating and 
effective date for the claimed disability under 
consideration, pursuant to the holding in the Dingess 
decision.  The letter told him that he could substantiate the 
claims with evidence of the impact of his disability on 
employment. 

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim. 73 Fed. Reg. 
23,353 (Apr. 30, 2008).


Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

VA has obtained available records, including service records, 
and records from various federal agencies. Additionally, the 
Veteran was afforded VA examinations in response to his 
claims. 

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements. The appeal is thus ready to be considered on 
the merits.

Increased Rating Criteria

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule). 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2009).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2009).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances. 38 C.F.R. § 4.21 
(2009).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition. The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required. 38 C.F.R. 
§§ 4.1, 4.2, 4.10.

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007). 
The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

Paralysis of the Right Median Nerve

Background

In February 2004, the Veteran, who is right hand dominant, 
underwent a VA examination and reported a history of a 
laceration of the median nerve of the right hand.  He 
developed pain, weakness and the inability to handle small 
objects, such as paper clips and buttons.  He was unable to 
write.  He used his left hand for eating purposes or handling 
eating utensils. 

Examination of the right wrist demonstrated a 6-inch surgical 
scar site, which was apparently tender to touch at midpoint.  
There was no keloid formation, nor was it adherent to deeper 
tissue.  His handgrip strength was reduced to 4/5 and there 
was a positive Tinel sign of the right wrist.  

The examiner diagnosed the Veteran with severe right median 
nerve involvement of the right hand with almost 0 percent 
functional capacity of the right upper extremity as a result 
of the right median nerve laceration.  The examiner opined 
the condition should not progress.

In a June 2006 letter, Dr. JAB stated that the Veteran was 
forced to stop working because of progressive symptoms 
relating to the right forearm and wrist, numbness and 
weakness.  

In October 2008, the Veteran underwent a VA examination and 
reported complete weakness in the right hand.  He could not 
hold a pen.  He had difficulty holding eating utensils.  He 
could not button buttons or handle coins with the right hand. 
The examination revealed severe weakness of the abductor 
pollicis brevis (APB) first two lumbricals.  Hand grip 
strength was severely weakened.  He had complete loss of 
sensation in the median nerve distribution in the right hand.  
The examiner diagnosed the Veteran with severe median 
neuropathy.

Analysis

The Veteran's median nerve disability is currently evaluated 
under 38 C.F.R. § 4.124a, Diagnostic Code 8515, and assigned 
a 70 percent disability rating.

Under Diagnostic Code 8515, "complete paralysis" of the 
median nerve is defined as where the hand is inclined to the 
ulnar side, with the index and middle fingers more extended 
than normally, considerable atrophy of the muscles of the 
thenar eminence, the thumb in the plane of the hand; 
pronation incomplete and defective, absence of flexion of 
index finger and feeble flexion of middle finger, cannot make 
a fist, index and middle fingers remain extended; cannot flex 
distal phalanx of thumb, defective opposition and abduction 
of the thumb, at right angles to palm; flexion of wrist 
weakened; and pain with trophic disturbances. 

Complete paralysis warrants a 60 percent rating if affecting 
the minor extremity, and a 70 percent rating if the major 
extremity is involved.  The diagnostic code does not provide 
higher evaluations.

Finding no other schedular criteria applicable for rating the 
Veteran's disability, the Board finds that the Veteran's 
paralysis of the right median nerve has been assigned the 
maximum available schedular rating.

The Board has also considered whether the Veteran could be 
assigned a separate evaluation based on the scar of the right 
wrist. However, the medical evidence shows that such scar is 
well-healed with no abnormality and while the Veteran 
reported the scar as tender at mid-point only, there are no 
findings of keloid formation or adherence to deeper tissue. 
As such, the Board finds that a preponderance of the evidence 
is against a finding that a separate compensable evaluation 
for a scar on the right wrist is warranted. See 38 C.F.R. § 
4.118, Diagnostic Codes 7803 - 7805 (2009); see also Esteban 
v. Brown, 6 Vet. App. 259, 261 (2005).

The Board has considered all other potentially applicable 
provisions of the rating schedule, whether or not they have 
been raised by the Veteran. The Board has found no section 
that provides a basis upon which to assign a higher 
disability evaluation or a separate compensable disability 
evaluation.


Extra-Schedular

In exceptional cases an extraschedular rating may be 
provided. 38 C.F.R. § 3.321 (2009).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for the service-
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the Veteran's disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required. In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the Veteran's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms." 38 
C.F.R. 3.321(b)(1) (related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization"). 

When the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step, a determination of whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extraschedular rating. 

The Veteran's disability is manifested by pain and weakness 
that limit the function of the right upper extremity.  These 
symptoms are contemplated by the rating criteria.  38 C.F.R. 
§§ 4.123, 4.124, 4.124(a) (2009).  In the absence of evidence 
presenting "exceptional" circumstances, referral of the claim 
is not warranted for consideration of an extraschedular 
rating; the Veteran's disability is appropriately rated under 
the schedular criteria.



Traumatic Right Pneumothorax

Background

An August 2002 lung function examination conducted at 
Abington Memorial Hospital revealed a mild obstructive 
pattern of lung impairment.  Findings were compatible with 
chronic bronchitis or asthmatic bronchitis.  There was air 
trapping, however, diffusion capacity was normal.  The scope 
of the flow volume loop suggested airflow obstruction.  

In February 2004, the Veteran underwent a VA examination and 
reported a history of sustaining a "hemothorax," although 
he had no scar.  The Veteran reported that he had chronic 
bronchitis and was taking medication.  The Veteran further 
reported he experienced shortness of breath.

The examiner stated the Veteran demonstrated good air entry 
with mild, diffuse wheezing and his lungs were clear to 
auscultation.  There was no evidence of a "hemothorax."  
The examiner diagnosed the Veteran with no residuals as a 
result of his "hemothorax."

In October 2005, the Veteran underwent a VA examination.  The 
examiner noted the Veteran had a stellate block performed in 
1954 causing a traumatic right pneumothorax.  The examiner 
noted the Veteran had a history of least 30 to 40 pack years 
of smoking, and that he also worked as hairdresser for 30 
years, with exposure to hairsprays.  The examiner noted the 
Veteran had clear lungs in December 2002 and there was no 
evidence of non-expansion or scarring of the lungs.  The 
Veteran reported he had a chronic productive cough and could 
only walk one to two blocks before becoming short of breath, 
part of which was attributed to a stroke and heart disease.  
There was no definitive history of asthma, although he 
wheezed on a regular basis.  He had frequent bouts of 
bronchitis requiring antibiotics at least four to six times 
per year.  The examiner noted the Veteran was without dyspnea 
while resting.  

The examiner stated the Veteran's current lung condition had 
"nothing whatsoever" to do with the traumatic pneumothorax 
and what he did have was related to his heavy smoking and 
exposure to lung irritants from his occupation.  The opinion 
was based on the absence of "non-expansion" or scarring of 
the lungs.  A pulmonary function test revealed moderately 
severe impairment with obstruction and borderline 
restriction.  

In a December 2005 VA primary care follow-up, the Veteran had 
a diagnosis of chronic obstructive pulmonary disease (COPD), 
with a notation the Veteran stopped smoking in 1980, with a 
20 pack year history. 

In an October 2008 VA examination, the examiner opined that 
based on a review of the C-file and his evaluation of the 
Veteran's respiratory condition, that the Veteran's current 
respiratory condition was not due to the traumatic 
pneumothorax that the Veteran experienced while he was in the 
service.  The examiner opined the Veteran's current 
respiratory condition was at least as likely as not due to 
his long history of cigarette smoking and occupational 
exposure to hair sprays.  

Analysis

The RO originally evaluated the residuals of the Veteran's 
right pneumothorax pursuant to 38 C.F.R. § 3.41, Diagnostic 
Code 6815, assigning a noncompensable disability evaluation 
effective February 1, 1955. 

Effective October 7, 1996, substantive changes were made to 
the schedular criteria for evaluating respiratory disorders, 
as set forth in 38 C.F.R. §§ 4.96-4.97. See 61 Fed Reg. 
46,720-731 and 52,695-702 (1996).

The Veteran filed a claim for an increased disability 
evaluation in January 2003.

Currently, the Veteran's service-connected disability is 
evaluated under the rating criteria for traumatic chest wall 
defects, including pneumothorax, hernia, etc., at 38 C.F.R. § 
4.97, Diagnostic Code 6843. Disabilities under this Code are 
in turn evaluated under the General Rating Formula for 
Restrictive Lung Disease.

Under this formula, if the Forced Expiratory Volume in one 
second (FEV-1) is less than 40 percent of predicted value, 
or; the ratio of FEV-1/Forced Vital Capacity (FVC) is less 
than 40 percent, or the Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath method (DLCO (SB)) is 
less than 40 percent predicted, or the maximum exercise 
capacity is less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation), or there is cor pulmonale 
(right heart failure), or there is right ventricular 
hypertrophy, or there is pulmonary hypertension (shown by 
echo or cardiac catheterization), or; there is an episode(s) 
of acute respiratory failure, or the Veteran requires 
outpatient oxygen therapy, then a 100 percent evaluation is 
warranted.

If the FEV-1 is 40 to 55 percent of predicted, or if the FEV-
1/FVC 40 to 55 percent of predicted, or the DLCO (SB) is 40 
to 55 percent of predicted, or there is maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit), a 60 percent evaluation is warranted.

If the FEV-1 is 56 to 70 percent of predicted, or the FEV- 
1/FVC is 56 to 70 percent of predicted, or the DLCO (SB) is 
56 to 65 percent of predicted, then a 30 percent evaluation 
is warranted.

If the FEV-1 is 71 to 80 percent of predicted, or the FEV- 
1/FVC is 71 to 80 percent of predicted, or the DLCO (SB) is 
66 to 80 percent of predicted, then a 10 percent evaluation 
is warranted.

The primary disorder may also be rated. Note (2) to this 
general rating formula states that following episodes of 
total spontaneous pneumothorax, a rating of 100 percent shall 
be assigned as of the date of hospital admission and shall 
continue for three months from the first day of the month 
after hospital discharge. 38 C.F.R. § 4.97, Diagnostic Code 
6843.

In every instance where the schedule does not provide a zero 
percent evaluation for a Diagnostic Code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met. 38 C.F.R. § 4.31.

The Veteran contends that his service-connected traumatic 
right pneumothorax has increased in severity.  While the 
record does show disability from non-service connected lung 
disease, the medical opinions are unanimous in finding that 
there is no impairment related to the service connected 
pneumothorax.  

According to the United States Court of Appeals for Veterans 
Claims (Court), "it is the factually accurate, fully 
articulated, sound reasoning for the conclusion, not the mere 
fact that the claims file was reviewed, that contributes 
probative value to a medical opinion." Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008). The VA examiners 
provided the bases for their medical opinions and pointed to 
the evidence which supported their opinions. See Hernandez- 
Toyens v. West, 11 Vet. App. 379, 382 (1998).  Thus, the 
Board finds that the VA opinions are highly probative and 
there is no competent and probative evidence of record to 
balance the VA medical opinions, and the objective evidence 
is consistent with the VA examiners' opinions. 

As a lay person, the Veteran lacks the competence to say that 
his lung symptoms are attributable to the pneumothorax, as 
opposed to non-service connected lung diseases.  Indeed the 
medical experts rendered their opinions only after conducting 
and analyzing specialized testing.  

In short, the probative medical evidence of record 
establishes that the Veteran's symptoms are not due to his 
service-connected right traumatic pneumothorax.

All VA examination reports show that the Veteran has no 
residuals of a right traumatic pneumothorax. No other 
evidence of record otherwise provides medical indications of 
any pathology or functional deficit related to residuals of a 
right traumatic pneumothorax. In the absence of any active 
manifestations of residuals of a right traumatic 
pneumothorax, the criteria for a compensable disability 
rating for residuals of a pneumothorax are clearly not met. 

The Board has considered whether there is any other schedular 
basis for granting a compensable rating for the Veteran's 
right traumatic pneumothorax, but has found none. In 
addition, the Board has considered the doctrine of reasonable 
doubt but has determined that it is not applicable because 
the preponderance of the evidence is against the claim.

Thus, the totality of the evidence is against assignment of a 
compensable rating for residuals of pneumothorax.

Extra-Schedular

In exceptional cases an extraschedular rating may be 
provided. 38 C.F.R. § 3.321 (2009).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for the service-
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the Veteran's disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required. In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the Veteran's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms." 38 
C.F.R. 3.321(b)(1) (related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization"). When the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step, a determination of whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extraschedular rating. 

As discussed above, the Veteran's right traumatic 
pneumothorax is asymptomatic.  There have been no reports of 
symptoms that are outside the rating schedule.  Hence, the 
schedule reasonably describes the Veteran's disability, and 
referral for extraschedular consideration is not warranted. 


TDIU

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation. 38 C.F.R. § 3.340. If the 
total rating is based on a disability or combination of 
disabilities for which the Schedule provides an evaluation of 
less than 100 percent, it must be determined that the 
service-connected disabilities are sufficient to produce 
unemployability without regard to advancing age. 38 C.F.R. § 
3.341.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities. 

If there is only one such disability, this disability shall 
be ratable at 60 percent or more and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more. 

For purposes of a total rating based on individual 
unemployability, disabilities affecting a single body system 
such as the digestive system will be considered one 
disability. The existence or degree of non-service-connected 
disabilities or previous unemployability status will be 
disregarded where the percentages for the service-connected 
disability or disabilities are met and in the judgment of the 
rating agency, such service-connected disabilities render the 
Veteran unemployable. 38 C.F.R. § 4.16(a).

The Veteran has established service connection for paralysis 
of the right median nerve, currently evaluated as 70 percent 
disabling, and a traumatic right pneumothorax, currently 
evaluated as noncompensably disabling. His combined 
evaluation is 70 percent and he meets the percentage 
requirements for TDIU.

In an April 2009 opinion, a VA examiner stated the Veteran's 
carpal tunnel syndrome clearly would prohibit the Veteran 
from having any form of even fine manual labor type of work 
or light duty work because of the severe nature of his median 
nerve neuropathy.  Based upon this, the VA examiner stated 
that the Veteran would not be able to work as a hairdresser 
nor any other form of gainful employment.  The examiner also 
opined on a previous VA examination concerning the Veteran's 
right traumatic pneumothorax, in which he incorrectly stated 
the Veteran was unable to work because of the residuals of 
the pneumothorax rather than his COPD.

Although the April 2009 VA examiner may have incorrectly 
quoted another examiner regarding the Veteran's ability to 
work, he expressed two opinions concerning the Veteran's 
employability.  

The opinion that the Veteran was unable to work because of 
his complete paralysis of the right median nerve was based on 
the examiner's own examination of the Veteran and review of 
the claims file.  Therefore, the Board finds the opinion 
highly probative.  This opinion is also consistent with the 
report of Dr. J.A.B.  Indeed, there is no medical opinion to 
the contrary of that of the VA examiner.

The evidence warrants a conclusion that the service-connected 
disabilities would prevent the Veteran from obtaining or 
maintaining gainful employment for which his education and 
occupational experience would otherwise qualify him. 

The criteria for the grant of TDIU are, therefore, met.



ORDER

Entitlement to an increased evaluation for paralysis of the 
right median nerve, currently evaluated as 70 percent 
disabling, is denied.

A compensable rating for a traumatic right pneumothorax is 
denied.
 
Entitlement to a total disability rating based on individual 
unemployability (TDIU) is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


